Case: 11-15092         Date Filed: 08/23/2012   Page: 1 of 2

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15092
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 1:10-cr-00340-TCB-ECS-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

LACINDA SARIKA DARIEN,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (August 23, 2012)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 11-15092    Date Filed: 08/23/2012   Page: 2 of 2

      Leonard L. Franco, counsel for Lacinda Sarika Darien in this appeal, has

moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Darien’s convictions and sentences are

AFFIRMED.




                                         2